DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 18 recite the limitation "the portion for presentation" in for example, lines 3-4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Note, claims 2-13, 15-17 and 19-20 depend upon claims 1, 14 and 18 and are therefore at least inherently included herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al. (U.S. Patent 10,489,691).
In reference to claim 1, Schrier et al. discloses a method (see column 1, lines 6-8 and column 2, lines 62-64 wherein Schrier et al. discloses methods, system and apparatuses for automated fixation generation wherein fixation refers to an indication or label directing attention to an area or region of sensor data where information may be presented.), comprising:
buffering, in a memory device, a portion of a media stream from a content source, a predetermined time before outputting the portion for presentation;
identifying, using an artificial neural network (ANN) in the memory device, a region in the portion (see column 3, lines 27-29, 44-50, column 4, lines 29-35, 54-57, column 5, lines 1-17 and Figures 2-3 wherein Schrier et al. discloses the invention implemented via a vehicle control, automated driving/assistance system that performs an automatic fixation generation.  Schrier et al. discloses the system including a saliency component, storage, training and testing components.  Schrier et al. discloses the system accepting data from vehicle sensors which includes image data frames from one or more camera systems.  Schrier et al. discloses the training component configured to train a machine learning algorithm using the data image and any saliency data to identify one or more regions of an image that include an object of interest such as a pedestrian, vehicle or other objects to be detected or localized by the automated driving/assistance system.  Schrier et al. explicitly discloses the algorithm as a deep neural network.  Note, it is clear that the frame of image data in Schrier et al. can be considered equivalent to Applicant’s “portion” and the one or more regions in the frame of image data in Schrier et al. can be equated to Applicant’s “region.” );
analyzing the region, using the artificial neural network (ANN) in the memory device, to determine a classification of content in the region (see column 5, lines 1-17 and Figures 2-3 wherein Schrier et al. discloses the training component configured to train a machine learning algorithm using the data image and any saliency data to identify one or more regions of an image that include an object of interest such as a pedestrian, vehicle or other objects to be detected or localized by the automated driving/assistance system.  Schrier et al. explicitly discloses the algorithm as a deep neural network.);
transforming, in the memory device, the content in the region according to a preference specified for the classification (see column 6, lines 12-16, 38-41, 47-51 and Figures 3-4 wherein Schrier et al. discloses the saliency component generating a new image wherein pixels representing the regions of interest are transformed via random points within the regions and converted to white while all other pixels are colored black.  Note, it is clear that such generation and coloring of random points in each region of the image data of Schrier et al. can be equated to Applicant’s “transforming…according to a preference specified for the classification” since Schrier et al. explicitly discloses that only points/pixels in the specified regions of interest are modified to be white in color while all others are made black thus “specifying” their classification over other regions in the scene (further see Figures 3-4).); and
generating a modified version of the portion, based on the transforming of the content in the region, as output according to the predetermined time (see column 6, lines 38-41 and 47-51 and Figures 4-5 wherein Schrier et al. then discloses generating a second image wherein a Gaussian blur is applied to the previously applied random point processed image thereby forming designed elliptical shapes of each region that may define areas for further processing).
	Although Schrier et al. does disclose the invention comprising a storage for storing the saliency information and further performing the invention via computer hardware including one or more processors and computer readable media (see column 12, lines 39-65), Schrier et al. does not explicitly disclose buffering the camera/frame image data “a predetermined time before” outputting data.  It is well known in the art of computer graphics and image processing to load data into a buffer which inherently occurs before producing a finally processed image.  Loading data into a buffer allows for the storage of data, at least temporarily, between processing devices that operate at different timings or rates allowing such data to be held for later usage without loss (Official Notice).  It would have been obvious to one of ordinary skill in the art for Schrier et al. who already teaches the limitations of the claimed invention while utilizing computer hardware, to use a buffer to load/read from the image data sensors, because it is well known in the art that utilizing buffers allows for the storage of data between differently timed devices thereby allowing for the storage and later usage of such data without risk of loss.
	In reference to claim 2, Schrier et al. discloses all of the claim limitations as applied to claim 1 above.  Schrier et al. discloses a storage unit (datastore) which is “on a communication path” from the camera systems and a display (see column 3, lines 44-58 and #110, 116, 122 of Figure 1).  Again, Schrier et al. does not explicitly disclose buffering the camera/frame image data.  It is well known in the art of computer graphics and image processing to load data into a buffer which inherently occurs before producing a finally processed image.  Loading data into a buffer allows for the storage of data, at least temporarily, between processing devices that operate at different timings or rates allowing such data to be held for later usage without loss (Official Notice).  It would have been obvious to one of ordinary skill in the art for Schrier et al. who already teaches the limitations of the claimed invention while utilizing computer hardware, to use a buffer to load/read from the image data sensors, because it is well known in the art that utilizing buffers allows for the storage of data between differently timed devices thereby allowing for the storage and later usage of such data without risk of loss.
In reference to claims 3 and 15, Schrier et al. discloses all of the claim limitations as applied to claims 2 and 14 respectively.  Schrier et al. explicitly discloses the algorithm as a deep neural network (see column 5, lines 1-17).  Note, the Examiner points out that the claim language includes “or” type wording in the listing of limitations thus solely requiring “one” of the listed limitations by the prior art.
In reference to claim 4, Schrier et al. discloses all of the claim limitations as applied to claim 3 above.  Schrier et al. discloses the system accepting data from vehicle sensors which includes image data frames from one or more camera systems (see column 3, lines 44-50 and column 4, lines 29-35).  Note, it is clear that the image frames of Schrier et al. can be equated to Applicant’s “video frame” making up the “media stream.”
In reference to claim 11, Schrier et al. discloses all of the claim limitations as applied to claim 3 above.  Schrier et al. discloses allowing a user to manually provide ground truth data with respect to objects of interest and image frame data read from the sensor, in particular Schrier et al. discloses allowing the user to provide bounding box information for the regions of interest (see column 8, lines 27-50).  Schrier et al. discloses the training component configured to train a machine learning algorithm using the data image and any saliency data to identify one or more regions of an image that include an object of interest such as a pedestrian, vehicle or other objects to be detected or localized by the automated driving/assistance system (see at least column 5, lines 1-17).
In reference to claim 14, Schrier et al. disclose a data storage device, comprising: one or more memory components configured to store data (see column 1, lines 6-8, column 2, lines 62-64 and Figures 1-2 wherein Schrier et al. discloses methods, system and apparatuses for automated fixation generation wherein fixation refers to an indication or label directing attention to an area or region of sensor data where information may be presented.  Schrier et al. discloses the invention implemented via a vehicle control, automated driving/assistance system that performs an automatic fixation generation, the system comprising a data store which is interfaced with a camera system, saliency component, training component and testing component.);
an interface configured to receive a media stream from a content source, wherein a portion of the media stream is buffered in the one or more memory components a predetermined duration before outputs are generated according to the portion for presentation; (see column 3, lines 27-29, 44-50, column 4, lines 29-35, 54-57 and Figures 1-2 wherein Schrier et al. discloses the system accepting data from vehicle sensors which includes image data frames from one or more camera systems (e.g. content source).  Note, it is clear that the combined image frames of Schrier et al. can be equated to Applicant’s “media stream.”
an inference engine configured to identify, using an artificial neural network (ANN) in the data storage device, a classification of content within the portion (see column 3, lines 27-29, 44-50, column 4, lines 29-35, 54-57, column 5, lines 1-17 and Figures 2-3 wherein Schrier et al. discloses the invention implemented via a vehicle control, automated driving/assistance system that performs an automatic fixation generation.  Schrier et al. discloses the system including a saliency component, storage, training and testing components.  Schrier et al. discloses the system accepting data from vehicle sensors which includes image data frames from one or more camera systems.  Schrier et al. discloses the training component configured to train a machine learning algorithm using the data image and any saliency data to identify one or more regions of an image that include an object of interest such as a pedestrian, vehicle or other objects to be detected or localized by the automated driving/assistance system.  Schrier et al. explicitly discloses the algorithm as a deep neural network.  Note, it is clear that at least the combination of the saliency and training components in Schrier et al. is functionally equivalent to Applicant’s “interface engine.” ); and
a controller configured to modify, according to the classification, the content to generate outputs provided according to the predetermined time (see column 6, lines 12-16, 38-41, 47-51, column 12, lines 39-65 and Figures 4-5 wherein Schrier et al. discloses the saliency component generating a new image wherein pixels representing the regions of interest are transformed via random points within the regions and converted to white while all other pixels are colored black.  Note, it is clear that such generation and coloring of random points in each region of the image data of Schrier et al. can be equated to Applicant’s “modify…according to the classification” since Schrier et al. explicitly discloses that only points/pixels in the specified regions of interest are modified to be white in color while all others are made black thus “specifying” their classification over other regions in the scene (further see Figures 3-4).  Schrier et al. then discloses generating a second image wherein a Gaussian blur is applied to the previously applied random point processed image thereby forming designed elliptical shapes of each region that may define areas for further processing.  Note, it is clear that at least the combination of the saliency and training components in Schrier et al. is functionally equivalent to Applicant’s “controller.”  Even further, Schrier et al. discloses the invention implemented via computer hardware including one or more processor and computer readable media.).
Although Schrier et al. does disclose the invention comprising a storage for storing the saliency information and further performing the invention via computer hardware including one or more processors and computer readable media (see column 12, lines 39-65), Schrier et al. does not explicitly disclose buffering the camera/frame image data “a predetermined time before” outputting data.  It is well known in the art of computer graphics and image processing to load data into a buffer which inherently occurs before producing a finally processed image.  Loading data into a buffer allows for the storage of data, at least temporarily, between processing devices that operate at different timings or rates allowing such data to be held for later usage without loss (Official Notice).  It would have been obvious to one of ordinary skill in the art for Schrier et al. who already teaches the limitations of the claimed invention while utilizing computer hardware, to use a buffer to load/read from the image data sensors, because it is well known in the art that utilizing buffers allows for the storage of data between differently timed devices thereby allowing for the storage and later usage of such data without risk of loss.
	In reference to claim 17, Schrier et al. discloses all of the claim limitations as applied to claim 15 above.  Although Schrier et al. does disclose performing the invention via computer hardware including one or more processors and computer readable media (see column 12, lines 39-65), Schrier et al. does not explicitly disclose a neural network accelerator configured to perform matrix arithmetic computations.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement a neural network accelerator/processor to specially perform the neural network processing techniques of the invention since, for example Schrier et al. also further discloses utilizing special purpose hardware (see column 12, lines 39-40).  Applicant has not disclosed that explicitly utilizing a neural network accelerator provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the indicated computer processing hardware of the Schrier et al. because the exact hardware utilized is a matter of engineering design choice as preferred by the inventor/designer and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Schrier et al. to obtain the invention as specified in claim 17.
	In reference to claim 18, Schrier et al. discloses a vehicle (see column 1, lines 6-8 and column 2, lines 62-64, column 3, lines 27-29, 44-50 wherein Schrier et al. discloses methods, system and apparatuses for automated fixation generation wherein fixation refers to an indication or label directing attention to an area or region of sensor data where information may be presented.  Schrier et al. discloses the invention implemented via a vehicle control, automated driving/assistance system that performs an automatic fixation generation.), comprising:
one or more cameras (see #110 of Figure 1);
a computer system configured to: receive images from the one or more cameras (see column 3, lines 44-50, column 4, lines 29-35 and Figures 1-3 wherein Schrier et al. discloses the system accepting data from vehicle sensors which includes image data frames from one or more camera systems.);
recognize persons shown in the images; determine classifications of the persons (see column 5, lines 1-17, column 12, lines 39-65 and Figures 2-3 wherein Schrier et al. discloses the training component configured to train a machine learning algorithm using the data image and any saliency data to identify one or more regions of an image that include an object of interest such as a pedestrian, vehicle or other objects to be detected or localized by the automated driving/assistance system.  Schrier et al. explicitly discloses the algorithm as a deep neural network implemented via computer hardware including one or more processor and computer readable media.); 
buffer a portion of a media stream from a content source, a predetermined time before outputting the portion for presentation;
identify, using an artificial neural network (ANN), unwanted content in the portion based on preferences associated with the classifications of the persons; and transform the unwanted content in the portion in generating output signals; and an entertainment system configured to present content based on the output signals (see column 5, lines 1-17, column 6, lines 12-16, 38-41, 47-51, column 12, lines 39-65 and Figures 2-5 wherein Schrier et al. discloses the saliency component generating a new image wherein pixels representing the regions of interest are transformed via random points within the regions and converted to white while all other pixels are colored black.  Schrier et al. explicitly discloses the algorithm as a deep neural network implemented via computer hardware including one or more processor and computer readable media.  Note, it is clear that since Schrier et al. explicitly discloses that only points/pixels in the specified regions of interest are modified to be white in color while all others are made black thus “specifying” their classification over other regions in the scene (further see Figures 3-4), “unwanted” or black pixels or non-regions of interest are at least inherently identified and transformed.  Schrier et al. then discloses generating a second image wherein a Gaussian blur is applied to the previously applied random point processed image thereby forming designed elliptical shapes of each region that may define areas for further processing while still carrying the non-regions of interest in black pixels/areas.  Note, Schrier et al. discloses the invention implemented via computer hardware including one or more processors and computer readable media and further that Schrier et al. discloses the invention implemented via a vehicle control, automated driving/assistance system.).
Although Schrier et al. does disclose the invention comprising a storage for storing the saliency information and further performing the invention via computer hardware including one or more processors and computer readable media (see column 12, lines 39-65), Schrier et al. does not explicitly disclose buffering the camera/frame image data “a predetermined time before” outputting data.  It is well known in the art of computer graphics and image processing to load data into a buffer which inherently occurs before producing a finally processed image.  Loading data into a buffer allows for the storage of data, at least temporarily, between processing devices that operate at different timings or rates allowing such data to be held for later usage without loss (Official Notice).  It would have been obvious to one of ordinary skill in the art for Schrier et al. who already teaches the limitations of the claimed invention while utilizing computer hardware, to use a buffer to load/read from the image data sensors, because it is well known in the art that utilizing buffers allows for the storage of data between differently timed devices thereby allowing for the storage and later usage of such data without risk of loss.
In reference to claim 19, Schrier et al. discloses all of the claim limitations as applied to claim 18 above.  Schrier et al. discloses the training component configured to train a machine learning algorithm using the data image and any saliency data to identify one or more regions of an image that include an object of interest such as a pedestrian, vehicle or other objects to be detected or localized by the automated driving/assistance system (see column 3, lines 27-29 and column 4, lines 29-53).

Allowable Subject Matter
Claims 5-10, 12-13, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (U.S. Patent 11,139,958)
Smith et al. discloses an apparatus, interface and processor for performing privacy preserving sanitization for visual computing queries.
Zijderveld et al. (U.S. Publication 2018/0143635)
Zijderveld et al. discloses performing occupant image analysis in a vehicle manipulation setting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/9/22